Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a continuation of application 15/863,528 abandoned 11/19/2019.    
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
Pending claims 1-20 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of Bragansa (6,795,768) with Sorden (2013/0091452) and with Kimchi (2010/0226535) was demonstrated to have taught or suggested several of the features found in independent claims 1, 6 and 11. (See previous office action mailed 11/12/2020).
 However, the prior art of record, either alone or in combination, fails to teach the following features, when taken in context of the entire claim, found in amended independent claims 1, 6 and 11 as summarized below.
An infotainment system installed in a vehicle first determines that a received utterance is a request for information concerning a geographically-proximate entity, then determines the vehicle location and a direction-of-interest of a vehicle occupant by determining a direction in which the occupant’s eyes are looking. In response to the utterance, identifying the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643